ORDER
In light of the decision of the Supreme Court of the United States in J.D.B. v. North Carolina, 564 U.S. _ (2011), rev’g sub nom. In re J.D.B., 363 N.C. 664 (2009), we vacate the order of the District Court, Orange County, denying J.D.B.’s motion to suppress and remand this case for reconsideration of that motion, applying the test as articulated by the Supreme Court of the United States. J.D.B.’s Motion To Set Briefing Schedule filed in this Court on 25 July 2011 is dismissed as moot.
By Order of the Court in Conference, this 25th day of August, 2011.
s/Jackson, J.
For the Court